SPENCER WILLIAMS, District Judge,
dissenting:
I respectfully dissent. Although I fully agree with the majority that district courts have no business determining unfair labor practices, I disagree with the majority’s application of that principle. Section 8(e) condemns “hot cargo” agreements as unfair labor practices. It also specifically provides that “any contract or agreement entered into . . containing such an agreement shall be to such extent unenforcible and void.” (emphasis added). Congress vested the district courts with jurisdiction under § 301 to enforce collective bargaining agreements. In my view, that jurisdiction includes the authority to determine whether the collective bargaining agreement sought to be enforced is illegal or against public policy.
*1237It is probable that section 8(e) would not be a successful defense in this or in most cases for the same reasons that antitrust defenses to contract enforcement litigation rarely prevail. See Kelly v. Kosuga, 358 U.S. 516, 79 S.Ct. 429, 3 L.Ed.2d 475 (1959). Such controversies raise competing public policies. One policy abhors illegal agreements, but the other views as more abhorrent the party who accepts the benefits of an illegal agreement and then cries “foul” when his performance is sought. As in the case of the antitrust defense, the “hot cargo” defense would succeed only where the court would itself be enforcing the precise conduct made unlawful by section 8(e), thereby ordering the commission of an unfair labor practice. The cases before this court do not fall within that narrow category. At most, the court would be merely ordering the payment of contributions to the various funds. Accordingly, I agree with the majority that the Master Labor Agreement should be enforced according to its terms, but I disagree that the district court has no jurisdiction to determine whether the agreement violates section 8(e).